DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, formula (I) and a combination of a carboxylic ester and phosphate ester blended with ethoxylated glycol  in the reply filed on 4 October 0221  is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the examiner.  This is not found persuasive because Applicant has not pointed out any error in the examiner’s reason for distinctness.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “wherein the divalent brine based downhole treatment fluid comprises about 0.5 to about 4 pounds of the rheological modifier per barrel of the divalent brine based downhole treatment fluid”, however, independent claim 1 requires “about 1 to 12 pounds of rheological modifier per barrel of the divalent brine based downhole treatment fluid”, thus claim 6 fails to include all the limitations of claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12  are rejected under 35 U.S.C. 103 as being unpatentable over US2017/03242310A1 (Obeyesekere).
Regarding claims 1, 3 and  5-7, Obeyesekere teaches a brine comprising 11.6 ppg of CaCl2 brine (Table 1),  and 100 to 10,000 mg/l,  , i.e., equivalent to 0.035 ppb to 3.5 ppb,  of  a composition comprising a phosphate ester, triethylene glycol, and  an ethoxylated diamine ([0126], [0131] , [0134] and [0137]), which meets the claimed rheology modifier,  and overlaps with the claimed amount of 1 to 12 pounds or 0.5 to 4 pounds.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the composition in the brine  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Obeyesekere teaches that the phosphate ester has the following structure ([0094]):

    PNG
    media_image1.png
    259
    422
    media_image1.png
    Greyscale

Which meets the claimed hydrocarbyl polyether phosphate ester. 
Regarding claim 2, Obeyesekere teaches the alternative embodiment thus meets the claim.
Regarding claim 4, Obeyesekere does not expressly disclose the pH of the brine fluid, however, a person of ordinary skill in the art would have been motivated to adjust the pH  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the pH recited in the claims.
Regarding claims 8 and 9, Obeyesekere teaches the brine is a drilling fluid and may contain additional ingredients such as lubricity adjuster, pH adjuster, etc. (([0145]),  [0146]). 
Regarding the yield point, low shear rate viscosity and lubricity coefficient of claims 10-12, since Obeyesekere teaches the same composition as claimed, absent evidence to the contrary, one of ordinary skill in the art would have reasonable basis to expect that the property of the Obeyesekere composition would inherently be the same as claimed. If there is any difference between the composition of Obeyesekere and the composition of the instant claims the difference would have been In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susannah Chung can be reached on 571-2726098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766